Case 1:18-cv-03629-KPF Document 130 Filed 09/21/20 Page 1 of 3




                                          MEMO ENDORSED
Case 1:18-cv-03629-KPF Document 130 Filed 09/21/20 Page 2 of 3
          Case 1:18-cv-03629-KPF Document 130 Filed 09/21/20 Page 3 of 3




Application GRANTED. Plaintiff may file the two documents under seal,
viewable to the Court and parties only.

Dated:   September 21, 2020             SO ORDERED.
         New York, New York




                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
